                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                December 20, 2019
                           UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

CHANNING ALLEN                              §
                                            §
              Plaintiff.                    §
                                            §
VS.                                         §    CIVIL ACTION NO. 3:18–CV–00305
                                            §
W&T OFFSHORE, INC.;                         §
W&T ENERGY VI, LLC; and STABIL              §
DRILL SPECIALTIES, LLC                      §
                                            §
              Defendants.                   §


                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       Before the Court is U.S. Magistrate Judge Andrew M. Edison’s Memorandum and

Recommendation (Dkt. 49) recommending that Defendant Stabil Drill Specialties, LLC’s

Motion to Compel Arbitration, Stay During the Pendency of This Motion, and to Dismiss

(Dkt. 42.) be GRANTED.

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error

on the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the Court finds that

there is no plain error apparent from the face of the record. Accordingly, it is hereby

ORDERED and ADJUDGED that:

       (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 49) is
              APPROVED AND ADOPTED in its entirety as the holding of the Court;
(2)   Defendant Stabil Drill Specialties, LLC’s Motion to Compel Arbitration,
      Stay During the Pendency of This Motion, and to Dismiss (Dkt. 42.) is
      GRANTED; and

(3)   Defendant Stabil Drill Specialties, LLC is DISMISSED from the case with
      prejudice.


It is so ORDERED.

      SIGNED and ENTERED this 20th day of December, 2019.



                               ______________________________________
                                      JEFFREY VINCENT BROWN
                                   UNITED STATES DISTRICT JUDGE




                                  2
